DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment and method of a device for alignment having the claimed functional limitations of the device comprising: 
a first platform configured to hold the first substrate; a second platform configured to hold the second substrate; first detection means configured to detect first X-Y positions of first alignment keys located along the first contact surface of the first substrate in a first X-Y plane in a first X-Y coordinate system which is independent of motion of the first substrate, the first detection means comprising a single first alignment key detector; second detection means fixed on a base of the first platform, the second detection means being configured to detect second X-Y positions of second alignment keys which correspond to the first alignment keys and which are located along the second contact surface of the second substrate in a second X-Y plane parallel to the first X-Y plane in a second X-Y coordinate system which is independent of motion of the second substrate; and drive means configured to move at least one of the first platform and the second platform to align the first contact surface of the first substrate with the second contact surface of the second substrate, the drive means being further configured to align the first contact surface based on the first X-Y positions in a first alignment position and align the second contact surface based on the second X-Y positions in a second alignment position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.